Case: 18-50479      Document: 00514940668         Page: 1    Date Filed: 05/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-50479                                FILED
                                  Summary Calendar
                                                                             May 2, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS KATAJIRI,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:18-CR-7-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jesus Katajiri appeals his 120-month, within-guidelines sentence for
possession with intent to distribute a quantity of cocaine. Katajiri contends
that the district court erred in holding him accountable for 5,340.19 grams of
cocaine for purposes of calculating his guidelines sentencing range based, in
part, on the discovery of more than $100,000 in a safe in his residence that the
court found to be proceeds of drug sales. He argues that the presentence report


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50479    Document: 00514940668      Page: 2   Date Filed: 05/02/2019


                                  No. 18-50479

(PSR) contained an insufficient factual basis to find that the $100,000 was
connected to his drug activity.
      Katajiri fails to show that the district court erred by relying on the
information in the PSR. See United States v. Harris, 702 F.3d 226, 230-31
& 230 n.2 (5th Cir. 2012). The unrebutted PSR evidence shows that Katajiri
was the target of an ongoing cocaine distribution investigation at the time his
residence was searched. He also admitted to police that he sold cocaine. Inside
Katajiri’s residence, police discovered 340.19 grams of cocaine hidden in a
clothes hamper. The $100,000 was found inside a safe to which Katajiri had
access. The safe also contained ammunition, and two firearms belonging to
Katajiri were also found in the house. Furthermore, Katajiri fails to show that
the district court clearly erred in discrediting his assertion that part of the
$100,000 belonged to his parents. See United States v. Sotelo, 97 F.3d 782, 799
(5th Cir. 1996).
      Considering the record as a whole, it is at least plausible that the
$100,000 in Katajiri’s safe was the proceeds of drug sales. See United States v.
Coleman, 609 F.3d 699, 708 (5th Cir. 2010).        Moreover, Katajiri does not
dispute the PSR’s statement that $100,000 equals roughly the value of five
kilograms of powder cocaine, nor did he present any evidence to rebut it. See
United States v. Ollison, 555 F.3d 152, 164 (5th Cir. 2009). He thus fails to
show that the district court’s drug quantity finding was clearly erroneous. See
United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).
      AFFIRMED.




                                       2